DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/744,370  has claims 1-24 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15760728, filed on March 16, 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10623920. Although the claims at issue are not identical, they are not patentably distinct from each other because both applicant and patent discloses the procedure for performing provisioning for the V2X service.
However, the application fails to disclose the following limitation “the V2X support information indicates a first radio resource pool and a second radio resource pool, wherein the first radio resource pool and the second radio resource pool are configured for autonomous resource selection for the V2X service by a plurality of radio terminals including the first radio terminal, wherein the V2X support information indicates the first radio resource pool is associated with a first V2X service area, and wherein the V2X support information indicates the second radio resource pool is associated with a second V2X service area, and wherein at least one of the first V2X service area and the second V2X service area at least partially covers each of two or more cells of the cellular communication network” which is disclosed in the patent. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al. (Pub. No. US 2018/0242385 A1; hereinafter Chan) in view of Yi et al. (Pub. No. US 2018/0213365 A1; hereinafter Yi; provisional application is in office appendix).
(See ¶0071, one or more antenna for transmitting and receiving signals; a transceiver that modulates information on to a carrier waveform for transmission by the antenna) and at least one processor configured to: (See ¶0069, processor) transmit V2X support information via the at least one wireless transceiver, the V2X support information indicating that a Vehicle-to-Everything (V2X) Service is supported by a serving network including the base station apparatus; (See ¶0051, a new V2X support indicator may be transmitted over a system information broadcast in order to indicate support for the new broadcast channel for V2X) and in response to receiving V2X terminal information (See ¶0051, a new V2X support indicator may be transmitted over a system information broadcast in order to indicate support for the new broadcast channel for V2X)  transmitted from a first radio terminal that has received the V2X support information, (See ¶0048, group communication may mean that UEs send data that indicates their position, their identity and their speed in an  uplink communication to the network; its interpreted that the UEs received the SIB from the base station and sending uplink information from the UEs about themselves in order for the base station to know which devices are in the service area)
However, Chan fails to disclose transmit V2X configuration to the first radio terminal,
Sorrent discloses transmit V2X configuration to the first radio terminal. (See ¶0079, the network node may assign the one or more radio resource sets to each wireless device among the plurality of wireless devices based at least in part one or more measurements performed by a wireless device; the network node communicates to each wireless device the assigned set of radio resources to use; interpreted that network node receives a measurement with a specific UE ID so the network node assigns the resource set to the specific UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station transmits and receives information about the 
 However, Chan in view of Sorrent fails to disclose  the V2X terminal information indicates a frequency which is used by the first radio terminal for the V2X service.
Yi disclose transmit V2X configuration to the first radio terminal,  (See ¶0004, A RSU is a transportation infrastructure entity implemented in an UE;See ¶0116, RSU selects its frequency from the multiple V2X dedicated carriers; each RSU may transmit necessary information including frequency where each RSU in operating;  interpreted the UE transmitting configuration information which contains frequency information to base station) wherein the V2X terminal information indicates a frequency (See ¶0004, A RSU is a transportation infrastructure entity implemented in an UE; See ¶0116, RSU selects its frequency from the multiple V2X dedicated carriers; each RSU may transmit necessary information including frequency where each RSU in operating; interpreted the UE transmitting configuration information which contains frequency information) which is used by the first radio terminal for the V2X service. (intended use limitation; See ¶0125, V2X dedicated carrier is used for direct communication between V-UEs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to teach the configuration UE for V2X service to include the configuration information includes V2X frequency. The motivation to combine is efficiently allows such UEs that are in proximity of each other to exchange V2V-related information (See ¶0043).
Regarding claim 2, Chan discloses the at least one processor is configured to broadcast the V2X support information in such a way that a plurality of radio terminals including the first radio terminal are able to receive the V2X support information in a cell provided by the base station apparatus. (See ¶0051, new V2X support indicator may be transmitted over a system information broadcast in order to indicate support for the new broadcast channel for V2X; the availability and the characteristics of V2X-specific broadcast channels may indicated in SIB to the UEs that are camping on a cell)
Regarding claims 3 and 20, Chan discloses the at least one processor is configured to transmit the V2X support information on both a first carrier frequency band used for cellular communication (See ¶0051, availability of V2X-specific broadcast channels is indicated in SIB to the UEs that are camping on a cell) and a second carrier frequency band used for the V2X service. (See ¶0053, enhancing broadcast communication may be directed to a new I2V broadcast channel that uses a new I2V support indicator that is transmitted over SIB; See ¶0061, the enb broadcast received IP multicast traffic in a certain area that is determined by the list of cells using the new V2I broadcast channel)
Regarding claim 4, Chan discloses the V2X support information indicates at least one of: (a) the V2X service is available; (See ¶0051, new V2X support indicator may be transmitted over a system information broadcast in order to indicate support for the new broadcast channel for V2X; the availability and the characteristics of V2X-specific broadcast channels may indicated in SIB to the UEs that are camping on a cell) (b) a carrier frequency band to be used for the V2X service; (c) measurement configuration of the carrier frequency band used for the V2X service; (d) a supported type of the V2X service; and (e) transmission power allowed for the radio terminal for the V2X service.
Regarding claim 9, Chan in view of Yi fails to disclose the V2X configuration indicates the second radio resource pool to be used by the first radio terminal for autonomous resource selection for the V2X service.
Sorrentino disclose the V2X configuration indicates the second radio resource pool to be used by the first radio terminal for autonomous resource selection for the V2X service. (See ¶0058-0059, network node 115 may broadcast information about the division of V2x resources into sets to wireless devices 110; interpreted that each set is a resource pool)

Regarding claims 16 and 19, Chan discloses a radio terminal comprising: at least one wireless transceiver; (See ¶0071, one or more antenna for transmitting and receiving signals; a transceiver that modulates information on to a carrier waveform for transmission by the antenna) and at least one processor (See ¶0069, processor) configured to: receive V2X support information from a serving network via the at least one wireless transceiver, (See ¶0071, one or more antenna for transmitting and receiving signals) the V2X support information indicating that a Vehicle-to-Everything (V2X) Service is supported by the serving network; (See ¶0051, a new V2Xsupport indicator may be transmitted over a system information broadcast in order to indicate support for the new broadcast channel for V2X) transmit V2X terminal information to the serving network in response to receiving the V2X support information, the V2X terminal information indicating that the radio terminal is interested in the V2X service; (See ¶0048, the UEs send data that indicates their position, their identity, and their speed in an uplink communication to the network; the network provide broadcast in downlink to all UEs within a certain area; See ¶0050, the broadcast traffic from V2X platform to eNB and then the eNB broadcast data toward the UE in a serving area; interpreted the UEs interested in the service sends there identity and position to the network)
 However, Chan fails to disclose receive V2X configuration that is transmitted from the serving network in response to the transmission of the V2X terminal information; and perform V2X communication in accordance with the V2X configuration.
Sorrent disclose receive V2X configuration that is transmitted from the serving network in response to the transmission of the V2X terminal information; (See ¶0079, the network node may assign the one or more radio resource sets to each wireless device among the plurality of wireless devices based at least in part one or more measurements performed by a wireless device; the network node communicates to each wireless device the assigned set of radio resources to use; interpreted that network node receives a measurement with a specific UE ID so the network node assigns the resource set to the specific UE) and perform V2X communication in accordance with the V2X configuration. (See ¶0077, network node allocates a pool of radio resources for V2X communication by a plurality of wireless devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station transmits and receives information about the V2X services to include the base station transmits the configuration of radio resources based on measurements received. The motivation to combine improving resource allocation (See ¶0009).
However, Chan in view of Sorrento fails to disclose the V2X terminal information indicates a frequency which is used by the first radio terminal for the V2X service.
Yi disclose transmit V2X configuration to the first radio terminal,  (See ¶0004, A RSU is a transportation infrastructure entity implemented in an UE;See ¶0116, RSU selects its frequency from the multiple V2X dedicated carriers; each RSU may transmit necessary information including frequency where each RSU in operating;  interpreted the UE transmitting configuration information which contains frequency information to base station) wherein the V2X terminal information indicates a frequency (See ¶0004, A RSU is a transportation infrastructure entity implemented in an UE; See ¶0116, RSU selects its frequency from the multiple V2X dedicated carriers; each RSU may transmit necessary information including frequency where each RSU in operating; interpreted the UE transmitting configuration information which contains frequency information) which is used by the first radio terminal for the V2X service. (See ¶0125, V2X dedicated carrier is used for direct communication between V-UEs)
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Sorrent, Yi and Novlan et al. (Pub. No. US 2016/0295624 A1).
Regarding claim 5, Chan in view of Sorrent and Yi fails to disclose the first radio resource pool further comprises: a radio resource pool per type of V2X service included in the V2X service; a radio resource pool per V2X operation mode of a radio terminal; a radio resource pool per device type of a radio terminal; or a radio resource pool per pre-configured category.
Novlan discloses a radio resource pool per type of V2X service included in the V2X service; a radio resource pool per V2X operation mode of a radio terminal; a radio resource pool per device type of a radio terminal; (See ¶0100, Multiple resource pools may be configured using independent bitmaps with different support lengths and periodicities for different traffic types (such as V2V/D2D or periodic/event-triggered) or a radio resource pool per pre-configured category.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chan in view of Sorrent and Yi to include there could be multiple resource pools for different types of UEs. The motivation to combine is to efficiently data transmissions utilize use resource pools, some control and data information may be combined to reduce latency and improve a reliability of the transmission and reception (See ¶0105).
Claims 7-8, 10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Sorrent. Yi and, Kang et al. (Pub. No.  US 2018/0035276 A1; hereinafter Kang).
Regarding claims 7 and 22, Chan in view of Sorrent and Yi fails to disclose the V2X terminal information indicates whether the first radio terminal is a Road Side Unit (RSU).
(See ¶0192, UE1 and UE2 are RSUs; See ¶0197, V2X message including a relay indicator is relayed by the RSU; See ¶0223, RSU transmit a V2X message indicating relay capability; interpreted that the RSU indicates the UE has the capabilities of a RSU)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chan in view of Sorrent and Yi to include the UE indicates that it is a RSU to the base station. The motivation to combine is to efficiently extend the coverage area of the base station using a RSU (See ¶0010).
Regarding claims 8 and 23, Chan in view of Sorrent and Yi fails to disclose when the first radio terminal is an RSU, transmit to the first radio terminal the V2X configuration indicating allocation of a radio resource reserved for RSUs.
Kang discloses when the first radio terminal is an RSU, (See ¶0192, UE1 and UE2 are RSUs) transmit to the first radio terminal the V2X configuration indicating allocation of a radio resource reserved for RSUs. (See ¶0217, the V2X direct communication resource allocated by the base station through an explicit resource request processing for the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chan in view of Sorrent and Yi to include the UE indicates that it is a RSU to the base station. The motivation to combine is to efficiently extend the coverage area of the base station using a RSU (See ¶0010).
Regarding claim 10, Chan in view of Sorrent and Yi fails to disclose the V2X configuration indicates allocation of a dedicated radio resource for the V2X service to the first radio terminal.
Kang discloses the V2X configuration indicates allocation of a dedicated radio resource for the V2X service to the first radio terminal. (See ¶0217, the V2X direct communication resource allocated by the base station through an explicit resource request processing for the UE)
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Sorrent, Yi and Song (Pub. No. US 2015/0065142 A1)
Regarding claim 11,  Chan in view of Sorrent disclose the base station apparatus that supports the V2X service.
However, Chan in view of Sorrent and Yi fails to disclose the base station apparatus is a serves as a Road Side Unit (RSU).
Song discloses the base station apparatus is a serves as a Roadside Unit (RSU). (See ¶0033, base station 2 (may be referred to as a road side unit that transmits a signal by wireless. In such vehicle communication environment V2Vand V2I in which communication is performed using a terminal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system disclosed by kang in view for Sorrent to include the base station is a RSU unit. The motivation is to efficiently generating minimum delay in a handover-occurring environment between base stations (See ¶0006).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Sorrent, Yi and, further in view of Li et al. (Pub. No. US 2015/0282210 A1; hereinafter Li).
Regarding claim 12, Chan in view of Sorrent and Yi fails to disclose the at least one processor is configured to transmit, to a target base station, a handover request regarding the first radio terminal, and the handover request indicates at least one of: the first radio terminal is interested in the V2X service; the first radio terminal has already been allowed to utilize the V2X service; the first radio 
Li discloses the at least one processor is configured to transmit, to a target base station, a handover request regarding the first radio terminal, (See ¶0087, the source enb issues a handover request message in X2 interface to the target enb passing necessary information to prepare the HO at the target side) and the handover request indicates at least one of: the first radio terminal is interested in the V2X service; the first radio terminal has already been allowed to utilize the V2X service; (See ¶0087, vehicle GW originating data shall be included in any feasible indication format so the target enb is aware of the purpose of the type of the handover object) the first radio terminal has already been authenticated for the V2X service; and the first radio terminal has already been approved for the V2X service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Chan in view of Sorrento and Yi to include handover from one base station to another base station. The motivation to combine is to efficiently improve the resource allocation latency and contention rate (See ¶0094).
Regarding claim 13, Chan in view of Sorrent and Yi fails to disclose the at least one processor is configured to, in response to the transmission of the handover request, receive from the target base station a handover response indicating V2X configuration of a target cell.
Li disclose the at least one processor is configured to, in response to the transmission of the handover request, receive from the target base station a handover response indicating V2X configuration of a target cell. (See ¶0088-0089, target enb sends a handover request acknowledgement to the source enb; the handover request acknowledgement include dedicated VG-RAP for vehicle GW handover, and possible some other parameters)
.
Allowable Subject Matter
Claims 6, 14-15, 17-18, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pinheiro et al. (Pub. No. US 2018/0213376 A1)- the UEs 104-n and RSU 106 may communicate V2X communications via the one or more communication links 102-m, where m may be any positive integer. The V2X communications may include V2V communications via a V2V application, V2P communications via a V2P application, and V2I communications via a V2I application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tejis Daya/Primary Examiner, Art Unit 2472